DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadonniex et al. (hereafter Gadonniex; US 20170193974 A1).
Regarding claims 1 and 3, Gadonniex discloses a method for adaptive noise control in an earphone (Fig. 2), the method comprising: 
implementing, using a leakage detection module (310 or 402), leakage detection to determine a leakage mode for the earphone, the leakage detection involves at least one of a first microphone and a second microphone (108, 106), the first microphone and the second microphone are integrated together with a speaker (118) within the earphone (Fig. 2), the leakage detection is related to ambient sound leakage through at least an ambient leakage path disposed between a portion of an ear canal and a portion of the earphone (Fig. 4, [0030]);
outputting, using an ambient sound control (ASC) profile selection and modification module (320 or 408), a set of operational parameter ranges (filter coefficients inherently provided for ANR) for components in an ASC circuit (filter implemented by 112 for ANR) based on the determined leakage mode; and
generating, using the ASC circuit operated within the set of operational parameter ranges, a speaker output for the speaker to play ([0015], [0025], [0027], [0027], [0031], [0035]; the paragraphs discussed the intended result for occlusion reduction and/or ANR based on the determined leakage mode).
Regarding claim 2, Gadonniex shows that the ambient leakage path is formed due to an open-ear form factor or a loose fitting for the earphone ([0033]).
	Regarding claim 7, Gadonniex discloses the feedforward microphone (108) and feedback microphone (106).
	Regarding claim 9, Gadonniex discloses analyzing microphone signals ([0035]).
	Claims 11-13 correspond to claims 1-3 discussed above.
Claims 1-4, 7-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 20160300562 A1).
Regarding claims 1 and 3, Goldstein discloses a method for adaptive noise control in an earphone (Fig. 1), the method comprising: 
implementing, using a leakage detection module (the block directly coupled to microphone in Fig. 1, [0031]), leakage detection to determine a leakage mode for the earphone, the leakage detection involves at least one of a first microphone and a second microphone (2, 3), the first microphone and the second microphone are integrated together with a speaker (1) within the earphone ([0022]), the leakage detection is related to ambient sound leakage through at least an ambient leakage path disposed between a portion of an ear canal and a portion of the earphone ([0021]);
outputting, using an ambient sound control (ASC) profile selection and modification module (7-10 in Fig. 2), a set of operational parameter ranges (coefficient/ gain value for the selected control filter, [0024], [0036]) for components in an ASC circuit (gain circuit) based on the determined leakage mode; and
generating, using the ASC circuit (gain circuit generating y(n) in Fig. 2, [0039]) operated within the set of operational parameter ranges (as selected by 10), a speaker output for the speaker to play.
Regarding claim 2, Goldstein shows that the ambient leakage path is formed due to an open-ear form factor or a loose fitting for the earphone ([0021]).
Regarding claim 4, Goldstein shows that the set of operational parameter ranges is defined as an ASC profile selected among a plurality of ASC profiles (a plurality of fit conditions, [0024]) from a database (set up during manufacturing, Fig. 5, [0024], [0036], [0037]) correlating various leakage modes to various ASC profiles based on the determined leakage mode.
	Regarding claim 7, Goldstein discloses the feedforward microphone (3) and feedback microphone (2).
	Regarding claim 8, Goldstein discloses analyzing a power ration (by 6, [0030]).
	Regarding claim 9, Goldstein discloses analyzing microphone signals ([0024]).
	Regarding claim 10, Goldstein discloses a pilot tone ([0021]) with predetermined frequency (a training sweep intended for ANC training by the user is a predetermined signal selected for this purpose, the signal is inherently defined by a predetermined frequency).
	Claims 11-14 correspond to claims 1-4 discussed above.
	Most of limitations in claims 17 and 18 correspond to those in claims 1 and 4 discussed above. Goldstein discloses a non-transitory computer-readable medium or media ([0044]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 6, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Po et al. (hereafter Po; US 20150071453 A1).
Regarding claims 6, 16 and 20, Goldstein fails to show that an ASC profile is modified from an existing ASC profile. Goldstein teaches a general adaptive filter that would set the filter coefficient based on the control filter identifier (Fig. 5). However, as one skilled in the art would have recognized that the table shown in Fig. 5 has a limited number of identifiers, that is, the filter coefficient might not be the final filter coefficient for the adaptive filter. Po teaches an ANC that would update the filter coefficient based on the previous filter coefficient ([0029]). By adapting the filter coefficient starting from the coefficient corresponded to the identifier from a limited number of identifiers, the convergence of the adaptive filter would be reached in an efficient manner. Thus, it would have been obvious to one of ordinary skill in the art to modify Goldstein in view of Po by modifying ASC profile based on an existing ASC profile in order to fine tuning the adaptive filter coefficient in an efficient manner.
	Regarding claims 5, 15 and 19, the newly modified filter coefficients generated based on the existing filter coefficients corresponding to the selected identifier as discussed above with respect to claims 6, 16 and 20 reads on the claimed an ASC profile newly created.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.
From P. 12-p. 13. Applicant argued Gadonniex fails to disclose the two claimed limitations, “outputting … and generating …”.
Although Gadonniex fails to use exact words “a set of operational parameter ranges for components in an ASC circuit” and “the ASC circuit operated within the set of operational parameter ranges”, Gadonniex as a whole discloses the claimed features. Figs. 3 and 4 of Gadonniex clearly illustrate that based on the detected leakage mode, the ASC would be set up to perform two functions differently, either for occlusion reduction or for active noise reduction. One skilled in the art would have expected that neither of the function utilizes a single parameter to perform the selected function to satisfy the goals as stated in Gadonniex. In paragraph [0015], Gadonniex discloses ([0015]) that the audio signal would be processed to “provide more uniform performance of a headset across different seal qualities.” To obtain “more uniform performance of a headset” as stated in Gadonniex, a set of operational ranges is required to control how the audio signal, which varies in a wide range of frequency and amplitude while the user wearing the headset, would be processed within the set of operational ranges. Gadonniex also discloses that the occlusion reduction is applied to low frequency ([0025], [0027]), and an example is provided ([0029]). Given that the frequency of the voice and its amplitude vary while the user speaks, Gadonniex inherently discloses a set of operational ranges being utilized by ASC circuit for providing occlusion reduction and “providing uniform performance of a headset” while the user speaks. For ANR, Gadonniex discloses that there is a balance between noise cancellation and voice quality ([0031]). As mentioned before, the frequency of the voice and its amplitude vary while the user speaks. Background noise might not be constant too. For example, different background noise sources occupy in different floors of a building. Gadonniex inherently discloses a set of operational ranges being utilized by ASC circuit for providing ANR without reducing the voice quality (“balance between noise cancellation and voice quality as stated in [0031]) and “providing uniform performance of a headset” while the user speaks. Gadonniex further discloses “continually varying” between occlusion reduction and ANR ([0036]). One skilled in the art would have expected that a sudden change between occlusion reduction and ANR would most likely create a noticeable sound difference for the user. Gadonniex inherently discloses a set of operational ranges being utilized by ASC circuit for providing continually varying between occlusion reduction and ANR without reducing the voice quality (“restore a natural voice sound inside ear cannel” in [0027] and “balance between noise cancellation and voice quality as stated in [0031]) while “providing uniform performance of a headset” when the user speaks. Therefore, Gadonniex discloses the claimed features.
On p. 14, applicant argued that Goldstein fails to show the claimed “outputting, using an ambient sound control profiled selection and …”.  Applicant further stated the office identified the gain circuit 11 in Goldstein as the claimed ASC circuit. The office did not identify element 11 in Goldstein as the claimed ASC circuit. The phrase within the parenthesis “gain circuit 11” was a typographical error. Element 11 in Goldstein reads on claimed “components” in an ASC circuit. Element 11 is identified in Goldstein as “Multi-port Switch” not as gain circuit. The office action clearly stated in the next line “generating, using the ASC circuit (gain circuit generating y(n) in Fig. 2, [0039])”.  Paragraph [0039] provides detail explanation of the gain circuit. Element 10 provides the selection to select a set of operational parameter ranges which are being utilized by gain circuit to generate y(n). One skilled in the art would have understood that y(n) is not generated by element 11 alone. Therefore, element 11 is not a gain circuit as disclosed and defined in Goldstein.
In para. [0024], Goldstein clearly discloses that “…determine a gain value … over several frequency bands”. The “several frequency bands” define a range of the frequency bands with an adjustable gain value. In the same paragraph, Goldstein further discloses that “an adaptive gain controller is initialized at a low control gain condition and … the gain is increased until a target ANC gain curve is met”. This statement also reads on the claimed “a set of operational parameter ranges” is outputted and being used by ASC circuit which operates within the set of operational parameter ranges until the target ANC gain curves is met. See also Fig. 6 of Goldstein.
Applicant stated that the output of gain mapping unit 10 is a control filter Gadapt(z) identifier, instead of a set of operational parameter ranges. Goldstein clearly shows in Fig. 2 that the gain mapping unit 10 selects one of the four outputs as identified as Gadapt(z)[1] … Gadapt(z)[4] respectively, wherein each one of the outputs represents Gadapt(z) which is being utilized to produce the anti-noise signal y(n) ([0038], “Gadapt(z) are digital control filters that are used in an ANC process to produce the anti-noise signal y(n)”). One skilled in the art would have expected that the identifier is being used to identify the actual operational parameter ranges for generating the anti-noise signal y(n). In para. [0039], Goldstein states that “the gain mapping unit 10 may trigger the multi-port switch 11 to select the chosen control filter Gadapt(z) for use in generating the anti-noise signal y(n)”. In para. [0038], Goldstein discloses “the filter Gadapt(z) specification may be given as a number of characteristic filter parameters, such as a filter order, a cut-off frequency, a quality factor (Q), and others, which may be stored…”. The selected Gadapt(z) is being used by ASC circuit wherein the operation of ASC circuit is controlled and limited (read on the claimed “within”) by the operational parameter ranges defined by the selected Gadapt(z). For example, the knee of a low frequency shelf filter is within a range between 200 Hz and 600 Hz, and the gain for frequency above 3 kHz is zero ([0038]).
Therefore, Goldstein discloses the claimed outputting a set of operational parameter ranges for components in an ASC circuit and generating a speaker output using the ASC circuit operated within the set of operational parameter ranges.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654